DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/01/2021. 
Claim(s) 1-6 and 9-14 are currently pending. 
Claim(s) 11-12 have been withdrawn. 
Claim(s) 1 has been amended. 
Claim(s) 7 has been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see Remarks filed 12/01/2021, with respect to the rejection of claim(s) 1-10, 13 and 14 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claim(s) 1-10, 13 and 14 under 35 U.S.C. §103 has been withdrawn. 

Election/Restrictions
Claim 1 is allowable. Claims 11-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions 1 and 2, as set forth in the Office action mailed on 12/10/2020, is hereby withdrawn and claims 11-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 and 9-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “a polymer including a first unit of Chemical Formula 1, a second unit of Chemical Formula 2, and a third unit of Chemical formula 3 or Chemical Formula 4… wherein the polymer further includes a unit of Chemical Formula 5…” in the context of other limitations recited in the claims.   Lee teaches a polymer comprising a first unit of Chemical Formula 1, a second unit of Chemical Formula 2, and a third unit of Chemical formula 3 or Chemical Formula 4 (See Pages 4-5 of the Office letter mailed on 09/16/2021).  However, Lee does not teach the polymer further comprising a unit of Chemical Formula 5.  Further, Lee does not teach A1 and A2 in Chemical Formula 2 being substituted at the ortho position of the benzene ring.  It would not be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position of A1 and A2 in Lee to be ortho substituted as in Hu because the donor polymers in Hu have a different overall structure than the polymers in Lee.  Accordingly, one cannot reasonably conclude that the ortho substitution would increase the molecular ordering in any donor polymer.  
Regarding claims 2-6 and 9-14
	Claims 2-6 and 9-14mn are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721